DETAILED ACTION

Claim Status
Claims 1-23 is/are pending.
Claims 1-23 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 22 are vague and indefinite because the limitation that “the packaging material is not laminated to another surface” is inconsistent with the simultaneous requirement that the insert film is “attached to at least a portion of the packaging material”, since the required attachment of the insert film to the packaging material necessitates that the packaging material be attached (i.e., bonded or laminated) to another surface (i.e., a surface of the insert film). 
 	Claims 2-21, 23 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 6-10, 13-14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	IWAO ET AL (US 2009/0166236).
	IWAO ET AL discloses a package assembly comprising: 
• a first package sheet (corresponding to the recited “first interlayer”);
 
• a film-shaped patch product (corresponding to the recited “insert film”); 

• a second package sheet (corresponding to the recited “second interlayer”);

wherein the product is attached to a portion of at least one package sheet.  The first and/or second package sheets comprises: 
• a product-contacting layer 12 (corresponding to the recited “first film” and “second film”); 

• an intermediate layer 13 (e.g., ethylene vinyl acetate, etc.); 

• a moisture barrier layer 14 (e.g., polyethylene terephthalate, etc.) (corresponding to the recited “first substrate” and “second substrate”); 

wherein a heat-sealable layer or surface is present on at least one package sheet. The package assembly is formed by providing the first and second package sheets; providing the film patch product; inserting and positioning the film patch product between the two package sheets, with the film patch product being in direct contact with and attached to the product-contacting layer of at least one package sheets; forming the package assembly by sealing the overlapping edges of the two package sheets on three or four sides of the sheets to form an envelope or pouch 
 	Regarding claims 1-2, 6-10, 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a package assembly by inserting a film-shaped product between two package sheets and securing the film-shaped product to at least one package sheet as disclosed in IWAO ET AL in order to protect the film product and prevent the film product from shifting during shipping and/or storage.
	Regarding claim 13, one of ordinary skill in the art would have releaseably bonded the inserted film-shaped product to both first and second package sheets in order to reduce undesirable movement or shifting during handling and/or package opening.
	Regarding claim 14, one of ordinary skill in the art would have selected the bonding area between the inserted film-shaped product and the package sheet(s) in order to provide the desired degree of adhesion and/or easy product extraction.
	
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	IWAO ET AL (US 2009/0166236).
  	 	as applied to claims 1, 6-7 above, 
 	and further in view of HOUZE (US 2004/0168945).
	HOUZE discloses that it is well known in the art to position discrete sealed regions along at least one edge of a product inserted between two sealed packaging sheets in order to prevent the product from being damaged when the package containing said product is opened. (Figure 2, etc.; paragraph 0019-0020, etc.)
.

Claims 16-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	IWAO ET AL (US 2009/0166236).
  	 	as applied to claims 1, 6-7 above, 
 	and further in view of SACKS ET AL (US 2008/0274166).
	SACKS ET AL discloses that it is well known in the art to position a frame structure around a film-shaped patch product inserted between two packaging sheets in order to aid in protecting and positioning the film patch product, wherein the frame structure contacts the product-contacting surfaces of the packaging sheets, wherein the frame structure optionally contains protruding ridge portions, and wherein the overlapping edges of the packaging sheets are sealed all around the inserted film patch product and frame structure. (Figure 4-5, 6A, etc.; paragraph 0059-0065, etc.)
 	Regarding claims 16-17, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surround the film patch product of the package assembly of IWAO ET AL with a frame structure as suggested by SACKS ET AL in order to protect and facilitate use and handling of the film patch product.

 	Regarding claim 19, one of ordinary skill in the art would have incorporated known known product retention means (e.g., product-contacting tabs) in the frame structures of SACKS ET AL in order to better secure a film patch product in a predetermined position.
 	Regarding claim 23, one of ordinary skill in the art would have known sequential package assembly methods to form package assemblies in accordance with IWAO ET AL containing frame-encased film patch products (e.g., sealing the two package sheets together after: the placement of a protective frame structure as suggested by SACKS ET AL on one of the package sheets of IWAO ET AL; inserting the film patch product within the frame structure; and placing the second package sheet over the frame-encased film patch product). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen, whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 23, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787